Citation Nr: 0021895	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right hammertoe deformity, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals of a left hammertoe deformity, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an extension of a temporary total rating 
under the provisions of 38 C.F.R. § 4.30 based on the need 
for convalescence following treatment of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Rashid El Malik, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to December 
1987.  By rating action dated in July 1996 the Department of 
Veterans Affairs (VA) Regional Office (RO) Los Angeles, 
California, confirmed and continued 10 percent evaluations 
each for the veteran's right and left hammertoe deformity 
residuals.  The veteran appealed from those decisions.  In a 
May 1997 rating action, the regional office granted a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 based on the need for convalescence following surgery 
for the veteran's left foot condition from February 25, to 
May 1, 1997.  The veteran later requested an extension of the 
temporary total rating and in a July 1997 rating action the 
extension was denied.  The veteran appealed from that 
decision.  The case was initially before the Board of 
Veterans' Appeals (Board) in February 1999 when it was 
remanded so that the veteran could be afforded a hearing 
before a member of the Board sitting at the regional office 
in accordance with his request.  In July 1999, the veteran 
testified at a hearing before a member of the Board sitting 
at the regional office.  The case is now before the Board for 
appellate consideration.


REMAND

The veteran's service medical records reflect that in 
September 1987 he had arthroplasties for hammertoes of the 
fifth digit of each foot.

In a May 1988 rating action, service connection was granted 
for a hammertoe of the fifth digit of the right foot and a 
hammertoe of the fifth digit of the left foot, each rated 
noncompensable under Diagnostic Code 5282.

The record reflects that the veteran was hospitalized by the 
VA from January to May 1992.  In April 1992 surgery was 
performed for the hammertoe on his right foot.  The final 
diagnoses included polysubstance abuse and bilateral 
hammertoes.  In a December 1992 rating action, the evaluation 
for the right foot condition was increased to 10 percent.  
The noncompensable evaluation for the veteran's left foot 
disability was confirmed and continued.  In a March 1995 
rating action the evaluation for the left foot disorder was 
increased to 10 percent.

In April 1996 the veteran submitted a claim for an increased 
rating for his bilateral foot disability.

On February 25, 1997, the veteran had further surgery for his 
left foot disorder.  He was admitted to a VA domiciliary on 
March 6, 1997, where he remained until June 26, 1997.  The 
discharge diagnoses were polysubstance abuse and status post 
podiatry surgery.

The veteran was afforded a VA examination in April 1997.  
Various findings were recorded on physical examination.  The 
diagnosis was multiple bilateral hammertoe corrections with 
significant residual disability secondary to apparent 
postoperative right forefoot osteomyelitis and more recent 
sequelae of a February 1997 corrective surgery for the left 
fifth toe.

The veteran was again afforded a VA examination in January 
1998.  He complained that none of his surgeries had helped to 
relieve the pain in his feet.  He had constant pain in both 
feet and some weakness of the feet.  He had been wearing 
corrective shoes that had helped him considerably.  He was 
also put on nonsteroidal anti-inflammatory medication for the 
relief of pain.  Various findings were recorded on physical 
examination.  The diagnostic impressions were painful right 
and left feet, callosities of the right great toe and left 
great toe and hallux valgus deformity of the great toes 
bilaterally.

During the July 1999 Board hearing, the veteran testified 
that his feet had gotten progressively worse and he was in 
continuous pain.  His left ankle was currently involved.  
After his February 1997 surgery he had been on crutches for 
at least two months.  After that time his foot was still 
wrapped and he was seeing a doctor once a week for his foot 
condition.  He had been given orthopedic shoes to wear.  It 
was further maintained that after the 1997 operation his 
doctor had stated that he should receive from 3 to 4 months 
of convalescence.  It was also asserted at the hearing that 
all of the veteran's foot conditions should be service 
connected.  The veteran had attempted to get into a 
vocational rehabilitation program but had not been accepted 
since he had had a substance abuse problem in the past.

Since the veteran has maintained that his bilateral foot 
disorder has increased in severity, his claims for an 
increased rating for the foot condition are considered to be 
well grounded.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
Thus, the VA has a duty to assist the veteran in the 
development of those claims.  The Board notes further that 
although the veteran was in the VA domiciliary from March 6, 
to June 26, 1997, the complete records from the domiciliary 
are not included in the claims file.  Since those records are 
in the possession of the VA, there is a pre-duty-to-assist 
requirement in connection with the veteran's claim for 
extension of the temporary total rating under 38 C.F.R.§  
4.30.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  The 
veteran's claim for service connection for additional foot 
disabilities is also considered to be inextricably 
intertwined with the other issues on appeal.

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The veteran should be contacted and 
asked to specify which foot disorders he 
is currently claiming service connection 
for in addition to the service-connected 
postoperative residuals of hammertoes of 
the fifth digits of each foot.

2.  The regional office should request 
copies of all treatment records from the 
VA domiciliary from March 6, to June 26, 
1997, and copies of all outpatient 
treatment of the veteran for his 
bilateral foot disorder since 1996.  All 
such records should be included with the 
claims file.  The veteran's VA vocational 
rehabilitation folder should also be 
obtained and associated with the claims 
file.

3.  The veteran should then be afforded 
podiatry and orthopedic examinations in 
order to determine the current nature and 
severity of his bilateral service-
connected foot disorder and any other 
foot or ankle disorder(s) that may now be 
present.  The examiner should indicate 
the functional impairment resulting from 
each foot disorder and the 
relationship,if any, between the 
veteran's service-connected bilateral 
foot disorder and any additional foot or 
ankle disorder.  Specifically, it should 
be determined if he has osteomyelitis, 
and whether that condition is chronic or 
active.  All indicated special studies 
should be conducted.  The claims file is 
to be made available to the examiner for 
review.

4.  The regional office should then 
review the veteran's case.  In 
particular, consideration should be 
afforded the question of service 
connection for osteomyelitis involving 
the feet if that condition is found 
following the VA examinations.  Any claim 
submitted by the veteran for service 
connection for additional foot 
disabilities should also be adjudicated 
by the regional office.  If the 
determination regarding service 
connection for any additional foot 
disability is adverse to the veteran, he 
should be notified and provided his 
appellate rights.  If the veteran 
perfects an appeal regarding any such 
issue, such issue should be included with 
the other issues on appeal.  If the 
denials are continued regarding the 
veteran's claims for increased ratings 
for his postoperative residuals of the 
bilateral hammertoe deformities and the 
claim for extension of a temporary total 
rating under 38 C.F.R. § 4.30, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




- 6 -


